DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  "wherein that the" should read "wherein the".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 24 recites the limitations "wherein the plate is formed in one or more steps" which provides no further limitations to Claim 17, which states "cold forming the plate in one or more steps to a chassis component" in line 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19, 22, 24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Arvedi (US Pub. No. 2010/0239452) in view of von Hagen (US Patent No. 5,122,198).

Regarding Claim 17, Arvedi discloses production of micro-alloyed steel strips ([0008]; Figure 1 teaching the claimed “providing a hot strip or a hot strip metal sheet”) in which the alloying elements are present in weight percent ([0016]-[0017]; Table 1 teaching the claimed “comprising an alloy composition in weight-%: C: 0.04 to 0.12, Si: max. 0.7, Mn: 1.4 to 2.2, P: max. 0.02, S: max. 0.002, N: max. 0.03, V: 0.005 to 0.5, Nb: 0.005 to 0.1, Ti: 0.005 to 0.2, with 0.05≤V+Nb+Ti≤0.4, and one or more of the elements of the sum of Cu+Cr+Ni: max. 1, with Cr: max. 0.9, Ni: max. 0.5, Cu: max. 0.5, as well as optional Mo: max. 0.5, remainder iron and impurities resulting from smelting”). 

Element
Claimed
Arvedi
Overlap
C
0.04-0.12
0.04-0.08
0.04-0.08
Si
0-0.7
0.06-0.60
0.06-0.60
Mn
1.4-2.2
0.15-2.0
1.4-2.0
P
0-0.02
0-0.010
0-0.010
S
0-0.002
0-0.010
0-0.002
N
0-0.03
0-0.0115
0-0.0115
V
0.005-0.5
0.02-0.03
0.02-0.03
Nb
0.005-0.1
0.012-0.070
0.012-0.070
Ti
0.005-0.2
0-0.11
0.005-0.11
V+Nb+Ti
0.05-0.4
≤0.2
0.05-0.2
Cu+Cr+Ni
0-1
0-0.75 (calculated)
0-0.75
Cr
0-0.9
0-0.35
0-0.35
Ni
0-0.5
0-0.20
0-0.20
Cu
0-0.5
0-0.20
0-0.20
Mo
0-0.5
0-0.25
0-0.25
Fe and impurities
Remainder
Remainder
Remainder

Table 1: Claim 17 and 31 Composition versus Prior Art

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Overlapping ranges can be seen in Table 1. 
Arvedi further discloses the micro-alloyed steel strip shows good capability of being formed and cut under cold conditions ([0013] teaching the claimed “cutting a plate from the hot strip or hot strip metal sheet at room temperature”) and that the micro-alloyed steel strips are suitable for being cut and formed by punching as well as cold forming of complex shapes ([0015] teaching the claimed “and execution of punching or cutting operations, to achieve recesses, holes or openings on the plate at room temperature”). It is noted that Arvedi is silent on the temperature of the cutting and punching operations, but discloses that the strip has good capability of being cut under cold conditions ([0013]), which indicates that no heating is required and as such, the cutting operation would be performed at room temperature. Arvedi further discloses that the strips are particularly suitable for cold forming of complex shapes such as 
	Arvedi does not disclose heating only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations to a temperature of at least 700°C with a holding time of at most 10 seconds and subsequent cooling in air.
However, von Hagen teaches that there is a substantial improvement of the resistance to H-induced stress-corrosion cracking of articles of low or medium alloy structural steels by annealing the strain-hardened articles (Column 2, lines 31-38 teaching the claimed “heating only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations”). Von Hagen further discloses that the annealing is performed above 540°C (Column 2, line 38 teaching the claimed “to a temperature of at least 700°C” because of the overlapping ranges) and the desired effect is obtained after only a few seconds of heating (Column 2, lines 45-46). Von Hagen further discloses that frequently the duration of the annealing treatment was about 5 to 20 seconds (Column 2, lines 59-61 teaching the claimed “with a holding time of at most 10 seconds” because of the overlapping ranges). Von Hagen further discloses an example in which the steel is heated for 5 seconds and then cooled in air (Column 3, lines 35-38 teaching the claimed “and subsequent cooling in air”). Von Hagen teaches that the annealing has a low necessary expenditure of energy due to the low temperature and short time of treatment, so production expenses are minor (Column 3, Lines 5-8).


Regarding Claim 18, modified Arvedi discloses all of the limitations as set forth above for claim 17, and von Hagen further discloses an example in which the steel is held at annealing temperature for a period of 5 seconds (Column 3, lines 35-37 teaching the claimed “wherein the holding time is 0.02 to 10 seconds”).

Regarding Claim 19, modified Arvedi discloses all of the limitations as set forth above for claim 17, and von Hagen further discloses that in various cases about two seconds is sufficient to obtain the desired effect from annealing (Column 2, lines 44-47 teaching the claimed “wherein the holding time is 0.1 to 2 seconds”).

Regarding Claim 22, modified Arvedi discloses all of the limitations as set forth above for claim 17, and von Hagen further discloses an example in which the steel is inductively heated to the annealing temperature (Column 3, lines 35-36 teaching the claimed “wherein the strain-hardened sheet-metal edge regions are heated inductively, conductively, by radiation heating, or by laser radiation”).

Regarding Claim 24, modified Arvedi discloses all of the limitations as set forth above for claim 17 and further discloses wherein the plate is formed in one or more steps ([0015]).

Regarding Claim 31, all of the claim limitations have been considered.  The claims are product-by-process and even though product-by-process claims are limited by and defined by 
Arvedi discloses production of micro-alloyed steel strips ([0008]; Figure 1) in which the alloying elements are present in weight percent ([0016]-[0017]; Table 1 teaching the claimed “a steel, comprising a following alloy composition in weight-%: C: 0.04 to 0.12, Si: max. 0.7, Mn: 1.4 to 2.2, P: max. 0.02, S: max. 0.002, N: max. 0.03, V: 0.005 to 0.5, Nb: 0.005 to 0.1, Ti: 0.005 to 0.2, with 0.05≤V+Nb+Ti≤0.4, and one or more of the elements of the sum of Cu+Cr+Ni: max. 1, with Cr: max. 0.9, Ni: max. 0.5, Cu: max. 0.5, as well as optional Mo: max. 0.5, remainder iron and impurities resulting from smelting”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Overlapping ranges can be seen in Table 1. Arvedi further discloses the micro-alloyed steel strip shows good capability of being formed and cut under cold conditions ([0013] teaching the claimed “wherein the plate is mechanically cut at room temperature before forming a strip or sheet metal”) and that the micro-alloyed steel strips are suitable for being cut and formed by punching as well as cold forming of complex shapes ([0015] teaching the claimed “optionally executing further punching or cutting operations, to achieve recesses or openings at room temperature”). It is noted that Arvedi is silent on the temperature of the cutting and punching operations, but discloses that the strip has good capability of being cut under cold conditions ([0013]), which indicates that no heating is required and as such, the cutting operation would be performed at room temperature. Arvedi further discloses that the strips are particularly suitable for cold forming of complex shapes such as folds at 180° with bending radius equal to the thickness ([0015] teaching the claimed “for the production of a chassis component by cold forming of a plate”). The examiner notes that a chassis component is directed to the intended use. While intended use recitations and other 
Arvedi does not disclose wherein before a transformation to the chassis component, the cut or punched sheet-metal edges, which have undergone strain hardening, are subjected to a heat treatment of at least 700°C over a time period of at most 10 seconds.
However, von Hagen teaches that there is a substantial improvement of the resistance to H-induced stress-corrosion cracking of articles of low or medium alloy structural steels by annealing the strain-hardened articles (Column 2, lines 31-38 teaching the claimed “the cut or punched sheet-metal edges, which have undergone strain hardening, are subjected to a heat treatment”). Von Hagen further discloses that the annealing is performed above 540°C (Column 2, line 38 teaching the claimed “of at least 700°C” because of the overlapping ranges) and the desired effect is obtained after only a few seconds of heating (Column 2, lines 45-46). Von Hagen further discloses that frequently the duration of the annealing treatment was about 5 to 20 seconds (Column 2, lines 59-61 teaching the claimed “over a time period of at most 10 seconds” because of the overlapping ranges). Von Hagen teaches that the annealing has a low necessary expenditure of energy due to the low temperature and short time of treatment, so production expenses are minor (Column 3, Lines 5-8).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to add the heat treatment step disclosed by von Hagen before the forming step of Arvedi in order to improve the resistance to stress-corrosion cracking of the low alloy steel without majorly increasing production expense as taught by von Hagen.

Regarding Claim 32, modified Arvedi discloses all of the limitations as set forth above for claim 31 and further discloses these steels are particularly used in those applications where .
	
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arvedi (US Pub. No. 2010/0239452) and von Hagen (US Patent No. 5,122,198) as applied to claim 17 above, and further in view of Zhong (US Pub. No. 2016/0160330).

Regarding Claim 20, modified Arvedi discloses all of the limitations as disclosed above for claim 17, but does not disclose wherein the strain-hardened sheet-metal edge regions are heated to a temperature of 700°C to solidus temperature.
However, Zhong discloses a continuous annealing process in which the anneal temperature is 830-880°C to enable complete austenization ([0038] teaching the claimed “temperature of 700°C to solidus temperature”). Zhong teaches that the higher annealing temperature is to ensure austenization before the steel is cooled rapidly, in which the temperature can be controlled to adjust the extent of austenization in order to modulate the mechanical and forming properties of the finished product ([0039]).
Therefore, it would have been obvious for one of ordinary skill in the art to raise the annealing temperature in the process of modified Arvedi to the range disclosed by Zhong in order to adjust the extent of austenization and ultimately the mechanical and forming properties of the finished product as taught by Zhong.

Regarding Claim 21, modified Arvedi discloses all of the limitations as disclosed above for claim 17, but does not disclose wherein the strain-hardened sheet-metal edge regions are heated to a temperature of Ac1 to solidus temperature.
However, Zhong discloses a continuous annealing process in which the anneal temperature is 830-880°C to enable complete austenization ([0038] teaching the claimed “temperature of Ac1 to solidus temperature”). Zhong teaches that the higher annealing temperature is to ensure austenization before the steel is cooled rapidly, in which the temperature can be controlled to adjust the extent of austenization in order to modulate the mechanical and forming properties of the finished product ([0039]).
Therefore, it would have been obvious for one of ordinary skill in the art to raise the annealing temperature in the process of modified Arvedi to the range disclosed by Zhong in order to adjust the extent of austenization and ultimately the mechanical and forming properties of the finished product as taught by Zhong.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arvedi (US Pub. No. 2010/0239452) and von Hagen (US Patent No. 5,122,198) as applied to claim 17 above, and further in view of Köyer (US Pub. No. 2016/0222484).

Regarding Claim 25, modified Arvedi discloses all of the claim limitations as set forth above for claim 17, but does not disclose further comprising applying an organic and/or metallic coating on the plate.
However, Köyer teaches active anticorrosion systems are customarily produced by continuous application of a zinc-containing anticorrosion coating and passive anticorrosion systems by application of an aluminum-based coating ([0009]). Köyer discloses a flat steel product is coated with an anticorrosion coating composed of an aluminum-zinc alloy comprising 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to add application of an aluminum-zinc alloy coating disclosed by Köyer to the process disclosed by Arvedi in order to endow the plate with active and passive corrosion control, and increase cold formability to allow complex geometries to be made without cracking.

Regarding Claim 26, modified Arvedi discloses all of the limitations as set forth above for claim 25 and Köyer further discloses an aluminum-zinc alloy coating comprising 35-70% aluminum, 35-60 wt% zinc, 0.1-10 wt% Si, and up to 5 wt% Fe and preferably up to 15 wt% of other elements with an affinity for oxygen such as magnesium, calcium, nickel, and/or manganese ([0024] teaching the claimed “wherein the metallic coating contains Zn and/or Mg and/or Al and/or Si”).

Claims 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arvedi (US Pub. No. 2010/0239452) and von Hagen (US Patent No. 5,122,198) as applied to claim 17 above, and further in view of Glaser (US Pub. No. 2002/0005622).

Regarding Claim 23, modified Arvedi discloses all of the claim limitations as set forth above for claim 17, but does not disclose wherein the strain-hardened sheet-metal edge regions are heated by a resistance welding device or by a laser.

	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize a laser as the heating device as disclosed by Glaser in order to target the specific areas of the edge regions in the heating step of the process disclosed by von Hagen in modified Arvedi to form a martensitic structure, implement intended hardness values, and enhance dynamic stability as taught by Glaser.
	
	Regarding Claim 28, modified Arvedi discloses all of the claim limitations as set forth above for claim 17, but does not disclose further comprising protecting a region around a site where the strain-hardened sheet-metal edge regions are heated against oxidation.
	However, Glaser discloses that the hardening process is performed under an inert atmosphere, including the subsequent quenching process ([0015]). Glaser further discloses that the inert atmosphere protects oxygen-sensitive steel from exposure to oxygen and water vapor from the ambient air ([0015] teaching the claimed “further comprising protecting a region around a site where the strain-hardened sheet-metal edge regions are heated against oxidation”). Glaser teaches that the inert atmosphere is advantageous as the production is simplified and results in a cost reduction ([0015]) because the component can be subsequently painted without requiring additional surface treatment ([0016]). Glaser further teaches that the atmosphere prevents decarburization and thus the service life is increased ([0016]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to add an inert atmosphere as disclosed by Glaser to the process of modified Arvedi in 

	Regarding Claim 29, modified Arvedi discloses all of the claim limitations as set forth above for claim 28, and Glaser further discloses the hardening process is performed under and inert atmosphere ([0015] teaching the claimed “wherein the region which is protected against oxidation is flushed at least during heat application by inert gas”).

Regarding Claim 30, modified Arvedi discloses all of the claim limitations as set forth above for claim 17, but does not disclose further comprising flushing a region around a site where the strain-hardened sheet-metal edge regions are heated before and/or after heat application by inert gas.
	However, Glaser discloses that the hardening process is performed under an inert atmosphere, and can be maintained throughout the entire hardening process, including the subsequent quenching process ([0015] teaching the claimed “further comprising flushing a region around a site where the strain-hardened sheet-metal edge regions are heated before and/or after heat application by inert gas”). Glaser further discloses that the inert atmosphere protects oxygen-sensitive steel from exposure to oxygen and water vapor from the ambient air ([0015]). Glaser teaches that the inert atmosphere is advantageous as the production is simplified and results in a cost reduction ([0015]) because the component can be subsequently painted without requiring additional surface treatment ([0016]). Glaser further teaches that the atmosphere prevents decarburization and thus the service life is increased ([0016]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to add an inert atmosphere as disclosed by Glaser to the process of modified Arvedi in order to simplify production, reduce cost, and increase service life of the component as taught by Glaser.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Arvedi (US Pub. No. 2010/0239452) and von Hagen (US Patent No. 5,122,198) as applied to claim 17 above, and further in view of Holman (US Patent No. 3,028,468).

Regarding Claim 27, modified Arvedi discloses all of the claim limitations as set forth above for claim 17, but does not disclose wherein the strain-hardened sheet-metal edge regions are heated in a plane direction of the plate, starting from a sheet-metal edge, in a region which corresponds at a maximum to a sheet-metal thickness.
However, Holman discloses a conveyor table in which high frequency induction heaters are disposed on opposite sides and the sheet is advanced past the heaters at a desired rate (Column 1, lines 35-45 teaching the claimed “wherein the strain-hardened sheet-metal edge regions are heated in a plane direction of the plate”). Holman discloses that the induction heaters are regulated to heat the sheet edges (Column 2, lines 6-10 teaching the claimed “starting from a sheet-metal edge”). Holman further discloses that the heating is down to a transverse depth of about 1 to 5 times the strip thicknesses, which indicates that the edges may be the thickest portions of the sheet (Column 2, lines 10-14 teaching the claimed “in a region which corresponds at a maximum to a sheet-metal thickness”). Holman teaches that by heating sufficiently rapidly, the heat imparted to the edges can flow inwardly of the strip sufficiently rapidly to quench the edges (Column 2, lines 13-15) and the heat treatment eliminates breakage due to edge sensitivity when stretched (Column 2, lines 15-19).
Therefore, it would have been obvious for one of ordinary skill in the art to utilize a conveyor table like that disclosed by Holman to heat only the edge regions in the process disclosed by modified Arvedi, where the heating starts from the sheet-metal edge, in order to allow rapid quenching and eliminate breakage due to edge sensitivity as taught by Holman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735